internal_revenue_service number release date index number ---------------------- ------------------------------------------ ----------------------------------------- ------------------------------------- -------------------------------------------------- department of the treasury washington dc person to contact -------------------------- id ------------- telephone number --------------------- refer reply to cc psi b09 - plr-169197-03 date august legend legend husband wife irrevocable_trust date daughter grandchild grandchild grandchild date state a dollar_figurex date date probate_court bank ------------------------ ---------------------- ------------------------------------------------------------------- -------------------------- --------------------------- ----------------------------- ------------------------------------- ---------------------------------- ------------------------------------ ------------------- -------- ------------- ---------------------- --------------------- ---------------------------------------- ---------------------------------------- -------------------------- --------------------- in a letter dated date you requested rulings regarding the the facts and representations are as follows husband and wife created plr-169197-03 date date dear ---- ------ generation-skipping_transfer gst tax and income_tax consequences of a judicial modification to an irrevocable_trust this letter responds to your request irrevocable_trust on date a date prior to date for the initial benefit of themselves and subsequently for the benefit of daughter and daughter’s descendants section of irrevocable_trust provides in part that upon the death of the first to die of husband and wife the trustees shall set_aside a separate trust trust a for the sole benefit of the survivor trust a shall consist of i an amount equal to one-half of any community_property of husband and wife transferred to the trustees during the joint lifetimes of husband and wife representing the community interest of the survivor in such property ii an amount equal to one-half of all proceeds of insurance upon the life of the first to die of husband and wife and one-half of other death_proceeds which mature at the death of the first to die of husband and wife iii any separate_property of the survivor of husband and wife held by the trustees and iv any property added to trust a by the survivor of husband and wife section paragraph a provides generally that the balance of the trust estate that does not become part of trust a upon the death of the survivor of husband and wife shall be set_aside as a separate trust trust b the trustees of trust b shall pay to or apply for the benefit of the survivor of husband and wife the income of trust b in quarterly or other convenient installments in addition the trustees shall pay to or apply for the benefit of the survivor of husband and wife so much of the principal of trust b as the trustees deem necessary or desirable for the health education support and maintenance of the survivor of husband and wife upon the death of the survivor of husband and wife the trustees shall hold the remaining principal of trust b in accordance with section paragraph c provided however that upon the death of the survivor of husband and wife the trustees shall pay from the principal of trust b to the executor of the survivor’s estate the difference between all taxes that must be paid_by reason of the survivor’s death and those taxes that would be payable by reason of the survivor’s death had the trust principal not been included in the survivor’s estate for the purpose of calculating such taxes section paragraph c provides that upon the death of the survivor of husband and wife and after the satisfaction of certain specific bequests the remainder of trust b is to be divided as follows four-sixteenths is to be distributed outright to daughter nine-sixteenths is to be divided into three separate trusts for the benefit of grandchild grandchild and grandchild each a grandchild’s trust or collectively the grandchildren’s trusts and three-sixteenths is to be allocated on date the trustees of irrevocable_trust petitioned probate_court wife died testate on date a resident of state a wife was survived by each of the three grandchildren’s trusts would be modified to provide for each section paragraph d provides generally that the corporate trustee may make husband died testate on date a resident of state a husband was survived by plr-169197-03 to one trust for the benefit of the then living issue of grandchild grandchild and grandchild the grandchildren’s issue trust discretionary distributions of income and principal from each grandchild’s trust and from the grandchildren’s issue trust for the health support maintenance and education of the respective beneficiaries of those trusts wife daughter grandchild grandchild grandchild and descendants of grandchild grandchild and grandchild following husband’s death the trustees funded trust b with stock valued at dollar_figurex daughter grandchild grandchild grandchild and descendants of grandchild grandchild and grandchild for a declaratory_judgment permitting certain modifications to irrevocable_trust the proposed modifications provide generally as follows grandchild to be the sole trustee of his or her respective trust all provisions for a corporate co-trustee would be deleted if a grandchild resigns or is otherwise unable to serve as trustee of his or her respective trust the grandchild’s spouse shall serve as successor trustee of the trust established for the deceased grandchild if the grandchild’s spouse is also unable to serve the grandchild’s then living siblings shall serve as successor trustee grandchild and grandchild or the survivor s of them to serve as co-trustees of the trust in the event of the death resignation incapacity or other inability of a grandchild to serve as trustee the then living spouse of such grandchild shall become a trustee in place of the deceased grandchild in the event of the death resignation incapacity or other inability to serve of all of the individual trustees of the grandchildren’s issue trust a majority of the current beneficiaries of the trust will have the power to appoint a successor corporate trustee or may petition probate_court to request the appointment of either a corporate or individual successor trustee grandchildren’s trusts and the grandchildren’s issue trust all references in the trust agreement to a corporate trustee would be deleted and all powers of the trustee would become vested in the acting trustees of each trust current income and adult successor income beneficiaries of the trust the trustee would be required to provide at least a semi-annual accounting to the the grandchildren’s issue trust would be modified to provide for grandchild as part of the judicial proceedings bank will resign as a co-trustee of the on date probate_court entered a declaratory_judgment and order for relief that plr-169197-03 approved the proposed modifications to the trust on date probate_court entered a final judgment nunc_pro_tunc that made clerical corrections to the date order it has been represented that no additions have been made to trust b subsequent to date in addition it has been represented that in dividing trust b into the grandchildren’s trusts and the grandchildren’s issue trust pursuant to the terms of the trust agreement each existing asset of the trust will be divided pro_rata among the four trusts in accordance with the fractional interest of each you have requested the following rulings the judicial modification of the trust agreement will not result in a loss of exempt status for gst tax purposes of trust b or any of the trusts created from the division of trust b into the grandchildren’s trusts and the grandchildren’s issue trust pursuant to the terms of the trust agreement neither trust b nor any of the trusts created from the division of trust b into the grandchildren’s trusts and the grandchildren’s issue trust nor any beneficiary will realize gain_or_loss under sec_1001 of the internal_revenue_code as a result of the division of trust b into separate trusts pursuant to the trust agreement or as a result of the judicial modification of the trust agreement ruling sec_2601 imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 and ' b i of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in ' b ii b or c relating to property includible in the grantor's gross_estate under and sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by ' b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification plr-169197-03 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraphs b i a b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if -- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust b is considered irrevocable because neither sec_2038 nor sec_2042 apply also it is represented that no additions were made to trust b after date consequently trust b is currently exempt from the gst tax the proposed modifications to trust b will not shift any beneficial_interest in trust b or any of the individual trusts thereunder to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification in addition the proposed transactions will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trusts further the modifications will not result in an actual or constructive_addition to any of the trusts thus the judicial modification of the trust agreement will not result in a loss of exempt status from the gst tax for trust b or any of the trusts created from the division of trust b into the grandchildren’s trusts and the grandchildren’s issue trust pursuant to the terms of the trust agreement ruling in property other_disposition of property sec_1_1001-1 of the income_tax regulations states sec_61 provides that gross_income includes gains derived from dealings sec_1001 provides for the computation of gain_or_loss from the sale or also a partition of jointly-owned property is not a sale_or_other_disposition of in 499_us_554 the supreme plr-169197-03 that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained court considered whether an exchange of property was a taxable_event under sec_1001 in that case the court held that the exchange was taxable under sec_1001 as the participation interests that were exchanged derived from loans to different obligors and the loans were secured_by different homes the court reasoned that an exchange of property is a taxable_event under sec_1001 and sec_1_1001-1 if the properties embody legally distinct entitlements id pincite property when the joint owners of the property sever their interests but do not acquire a new or additional interest as a result of the partition thus neither gain nor loss is realized on a pro_rata partition of jointly-owned property see revrul_56_437 1956_2_cb_507 in this case neither the proposed modification of the trust instrument regarding successor trustees nor the proposed pro_rata partition of trust b will materially change the interest of any beneficiary based on the information submitted and the representations made in the ruling_request neither the proposed judicial modification of the trust agreement nor the proposed partition of trust b will result in the realization of gain_or_loss under sec_1001 by trust b its successor trusts or any beneficiary concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent letter is being sent to the taxpayer in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied plr-169197-03 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman branch chief branch office of associate chief_counsel passthroughs special industries enclosure copy for purposes
